          Case 3:20-cv-00442-JWD-SDJ            Document 10        10/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

ALBERT V. ROBERTSON (#241116)                                         CIVIL ACTION NO.

VERSUS                                                                20-442-JWD-SDJ

JASON KENT, ET AL.
                                             RULING

        This matter comes before the Court on an untitled Motion filed by Albert V. Robertson

who is representing himself and is incarcerated at the Dixon Correctional Institute in Jackson,

Louisiana.1 The Court interprets the Motion to be a Motion for Relief from Judgment brought

pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. The Motion shall be denied.

        Plaintiff filed this civil action on or about July 1, 2020.2 On September 8, 2020, after

considering Plaintiff’s complaint on the merits, this Court issued an Opinion and Judgment

dismissing Plaintiff’s claims with prejudice pursuant to 28 U.S.C. §§ 1915(e) and 1915A.3

Plaintiff has now filed the instant Motion in an apparent attempt to re-open this case and have the

Court reconsider his claims.

        Rule 60(b) provides that relief from a judgment or order may be had for (1) mistake,

inadvertence, surprise, or excusable neglect, (2) newly discovered evidence, (3) fraud,

misrepresentation or misconduct by an opposing party, (4) a void judgment, (5) a judgment that

has already been satisfied, is no longer equitable, or has effectively been overturned, or (6) any

other reason that justifies such relief. Plaintiff has not provided any factual assertions which would

support the applicability of any of the first five subsections of Rule 60(b).




1
  R. Doc. 9.
2
  R. Doc. 1.
3
  R. Docs. 6 & 7.
          Case 3:20-cv-00442-JWD-SDJ                  Document 10        10/29/20 Page 2 of 2




        Further, to the extent that Plaintiff’s pleading may be interpreted as seeking relief under

the catch-all provision of Rule 60(b)(6), the motion fares no better. This provision allows a Court

to vacate a judgment for “any other reason that justifies such relief” and provides a residual clause

meant to cover unforeseen contingencies and to accomplish justice in exceptional circumstances.4

The relief afforded by Rule 60(b)(6) is meant to be extraordinary relief, and it requires that the

moving party make a showing of extraordinary circumstances justifying such relief.5 In the instant

motion, Plaintiff has made no showing of unusual or unique circumstances to support the

application of Rule 60(b)(6). Rather, he urges the Court to look at evidence that will “prove [his]

case” and appears to think his case was dismissed because the Court did not believe his

allegations.6 Plaintiff fails to realize that this Court accepted his allegations as true and did not

dismiss his case because it did not believe Plaintiff’s allegations that an attack occurred; rather, as

stated in the Report and Recommendation and Opinion issued in this matter, Plaintiff simply failed

to state any cognizable federal claim based thereon.7 Accordingly,

        IT IS ORDERED that Plaintiff’s Motion for Relief from Judgment8 is hereby DENIED.

        Signed in Baton Rouge, Louisiana, on October 28, 2020.



                                                              S
                                                        JUDGE JOHN W. deGRAVELLES
                                                        UNITED STATES DISTRICT COURT
                                                        MIDDLE DISTRICT OF LOUISIANA




4
  Steverson v. GlobalSantaFe Corp., 508 F.3d 300, 303 (5th Cir. 2007).
5
  Hess v. Cockrell, 281 F.3d 212, 216, (5th Cir. 2002).
6
  R. Doc. 9.
7
  R. Docs. 4 & 6.
8
  R. Doc. 9.
